Exhibit 99.1 FOR IMMEDIATE RELEASE 900 S. Shackleford, Suite 401 Little Rock, AR 72211 FOR FURTHER INFORMATION CONTACT: Mark McFatridge | CEO Matt Machen | CFO Bear State Financial, Inc. Announces Third Quarter 2015 Earnings QUARTER HIGHLIGHTS: ● Third quarter 2015 GAAP net income was $3.2 million or $0.10 per diluted common share, compared to GAAP net income of $22.7 million or $0.68 per diluted common share for the third quarter of 2014. Net income for the third quarter of 2014 include d a non-recurring income tax benefit of $20.3 million. ● Third quarter 2015 GAAP pre-tax earnings were $4.7 million compared to pre-tax earnings of $2.4 million in the third quarter of 2014. ● B ook value per common share was $ at September 30 , 2015, a n 8 % increase from $ at September 3 0 , 2014. ● Tangible book value per common share was $4.38 at September 30, 2015, an 11% increase from $3.96 at September 30, 2014. ● Bear State Financial, Inc. completed its acquisition of Metropolitan National Bank (Springfield, MO) on October 1, 2015. Little Rock, AR – November 5, 2015 – Bear State Financial, Inc. (the “Company,” NASDAQ: BSF), today reported earnings of $3.2 million and earnings per diluted common share of $0.10 in the third quarter of 2015, compared to earnings of $22.7 million or $0.68 per diluted common share in the third quarter of 2014. Net income for the third quarter of 2014 included a non-recurring income tax benefit of $20.3 million primarily resulting from the reversal of the Company’s valuation allowance against its deferred tax assets. Pre-tax income for the third quarter of 2015 was $4.7 million compared to pre-tax income of $2.4 million in the third quarter of 2014. 1 On October 1, 2015, the Company completed its previously-announced acquisition of Metropolitan National Bank (Springfield, MO) (“MNB”). In connection with and effective upon the MNB acquisition, Mark McFatridge, CEO of MNB, was appointed President and CEO of the Company and Bear State Bank, N.A., the Company’s wholly-owned bank subsidiary (“Bear State Bank”). In addition, McFatridge and John Ghirardelli, a member of the Board of Directors of MNB, were also elected to the respective Boards of Directors of the Company and Bear State Bank. The Company plans to convert MNB systems to its core technology platform, and, subject to regulatory approval, consolidate its two banking charters to a single charter. The Company anticipates the conversion and charter consolidation to be substantially completed by the second quarter of 2016. As of September 3 0, 2015, MNB had approximately $455 million of total assets, $370 million of net loans and $370 million of deposits. Following the consummation of the MNB acquisition on October 1, 2015, the Company and its consolidated subsidiaries will have approximately $2 billion in total assets, 55 total branches (41 branches throughout Arkansas, 2 branches in Southeast Oklahoma and 12 branches in Southwest Missouri) and three loan production offices in Arkansas and one in Missouri. “This is a great time to be with Bear State Financial,” said Mark McFatridge, CEO. “Bear State continues to build on our strong foundation while making solid progress in achieving our goals with respect to improved operational efficiency. Our teams are working diligently toward making the integration of Metropolitan National Bank a non-event for our customers. Additionally, we continue to invest in systems and processes that will allow us to facilitate a simpler and more responsive operational environment in order to realize efficiencies that will benefit our organization long term.” FINANCIAL CONDITION Total assets were $1.47 billion at September 30, 2015, a 4% decrease compared to $1.53 billion at September 3 0, 2014. Total deposits were $1.21 billion at September 3 0, 2015, a 5% decrease compared to $1.28 billion at September 3 0, 2014. The decrease in deposits is due, in part, to management’s efforts to reduce unprofitable to marginally profitable accounts and more efficiently manage its deposit base. Total loans were $1 .08 billion at September 30, 2015, an increase of $14 million, or 1%, from September 30, 2014. While loan opportunities are abundant in the Company’s markets, management has deliberately chosen not to pursue a majority of these opportunities due to unacceptable levels of rate and/or credit risk. 2 Total stockholders’ equity was $179 million at September 3 0, 2015, an 8% increase from $165 million at September 30, 2014. Tangible common stockholders’ equity was $146 million at September 30, 2015, an 11% increase from $132 million at September 30, 2014. Book value per common share was $5.36 at September 30, 2015, an 8% increase from $4.96 at September 3 0, 2014. Tangible book value per common share was $4.38 at September 3 0, 2015, an 11% increase from $3.96 at September 3
